DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
          This office action is responsive to a preliminary amendment filed 2/19/2020. As directed by the amendment, claims 5-8 were amended, no claims were cancelled nor added. Thus, claims 1-10 are presently pending in this application.   

Drawings
The drawings are objected to because in fig. 1, the reference numerals “13”, “11”, “10”, “30”, and “50” should be provided with descriptive text, since the drawing for each reference numeral is a generic rectangular box. Reference numerals “20”, “40”, “43”, “41” and “60” in fig. 3 are objected to for the same reason. See 37 CFR 1.83(a) and examiner note to Formed Paragraph 6.22 in MPEP section 608.02(b).
The drawings are objected to because in figs. 1 and 3, the reference numerals “100” and “200”, respectively, should be provided with a lead line. The underline should be removed, because underlines are reserved for surface and cross section. See 37 CFR 1.84(q).
The drawings are objected to because the term “to repiratory system” in figs. 1 and 3 should be changed to --to respiratory system-- in order to fix typographical error. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “plasma generating unit” (claim 1, line 2 and claim 3, line 3, the term “unit” is a generic placeholder, and the term “plasma generating” is a functional limitation), “a nebulization module…wherein the plasma-treated liquid exported from the plasma treatment module is nebulized into a plasma aerosol” (claim 1, lines 6-8, the term “module” is a generic placeholder, and the term “nebulization” and “is nebulized into a plasma aerosol” form the functional limitation) and “a nebulization module nebulizing a liquid into an aerosol” (claim 3, line 2, the term “module” is a generic placeholder and the term “nebulization” and “nebulizing a liquid into an aerosol” form the functional limitation). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A plasma generating unit: plasma generating unit 13 included a quartz tube with 3 mm inner diameter and 5 mm outer diameter, and a platinum electrode with 1 mm diameter and 20 mm length disposed inside the quartz tube. (page 8, last paragraph of the specification filed on 2/19/2020). 

Claim Rejections - 35 USC § 112
         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “a nebulization module interconnecting with the plasma treatment module, wherein the plasma-treated liquid exported from the plasma treatment module is nebulized into a plasma aerosol” (claim 1, lines 6-8) and “a nebulization module nebulizing a liquid into an aerosol” (claim 3, line 2) invoke 112(f), however, the specification fail to disclose the corresponding structures to perform the function, the specification discloses in the 2nd paragraph of page 6 that there is a nozzle that is part of the nebulization module, which was the only structure being disclosed, however, a nozzle by itself is not adequate structure to perform the function of nebulization. Therefore, the specification lacks adequate written description on the corresponding structures of the nebulization module. 
Any remaining claims are rejected for their dependency on a rejected base claim. 
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “at least one of the nasal inhalation part and an oral inhalation part…at least one of the nasal inhalation part and the oral inhalation part” (lines 9-10 and 11-12) is unclear as to what the limitation means, specifically, is the applicant’s intention is to claim --an oral inhalation part and at least one of the nasal inhalation part--, or --at least one of the nasal inhalation part and at least one of an oral inhalation part--, or is the applicant’s intention is to pick at least one from a list including the nasal inhalation part and an oral inhalation part, as in at a minimum, pick either the nasal inhalation part or the oral inhalation part. 
Regarding claim 1, the limitation “the nasal inhalation part” (line 10) lacks proper antecedent basis. 
Regarding claim 3, the limitation “at least one of a nasal inhalation part and an oral inhalation part…at least one of the nasal inhalation part and the oral inhalation part” (lines 8-9 and 10-11) is unclear as to what the limitation means, specifically, is the applicant’s intention is to claim --an oral inhalation part and at least one of the nasal inhalation part--, or --at least one of the nasal inhalation part and at least one of an oral inhalation part--, or is the applicant’s intention is to pick at least one from a list including the nasal inhalation part and an oral inhalation part, as in at a minimum, pick either the nasal inhalation part or the oral inhalation part. 
Claim limitations “a nebulization module…wherein the plasma-treated liquid exported from the plasma treatment module is nebulized into a plasma aerosol” (claim 1, lines 6-8, the term “module” is a generic placeholder, and the term “nebulization” and “is nebulized into a plasma aerosol” form the functional limitation) and “a nebulization module nebulizing a liquid into an aerosol” (claim 3, line 2, the term “module” is a generic placeholder and the term “nebulization” and “nebulizing a liquid into an aerosol” form the functional limitation) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fail to disclose the corresponding structures for the nebulization module to perform the function, the specification discloses in the 2nd paragraph of page 6 that there is a nozzle that is part of the nebulization module, which was the only structure being disclosed, however, a nozzle by itself is not adequate structure to perform the function of nebulization. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Any remaining claims are rejected for their dependency on a rejected base claim. 
         
Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

    	Note: All citations of foreign publications in the rejections below are based on their English translation. 
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR1020070050196) in view of Benzerrouk (2019/0169049) and Lei (CN 108322983).
Regarding claim 1, Park discloses a plasma aerosol inhalation device (entire device in fig. 1, see page 6 of the translation and full disclosure), comprising: a plasma treatment module (portion of 180 holding 100, see fig. 1, see pages 6-7 of the English translation, Park discloses a plasma module that treat the water vapor from nozzle 110) including a treatment chamber and a plasma generating unit (the chamber is the portion of 180 comprising 100 and 160/150, which has a chamber as shown, the plasma generating unit is 100), wherein a liquid is accommodated in the treatment chamber (see fig. 1  and pages 6-7 and full disclosure, Park discloses liquid leaving nozzle 110 as a spray, which would be an aerosol and would comprise of a liquid droplets being suspended in air) and the liquid in the treatment chamber is treated by a plasma generated by the plasma generating unit (plasma generating unit is 100, see pages 6-7) so as to form a plasma- treated liquid (when the plasma treat the liquid droplet, the liquid droplet would be a plasma treated liquid, see pages 6-7 and full disclosure); a nebulization module (140, 120, 110, 130, see fig. 1, page 6, lines 206-214, page 7, lines 270-289) interconnecting with the plasma treatment module (see fig. 1); and an inhalation element (60, 70, 80, see fig. 1, page 5, lines 200-205 and page 9, lines 332-344) interconnecting with the nebulization module and having at least one of the nasal inhalation part and an oral inhalation part (portion of 60/70 that covers the nose and the mouth, see page 5, lines 200-205 and page 9, lines 332-344), wherein the plasma aerosol outputted by the nebulization module is transported to a respiratory system through at least one of the nasal inhalation part and the oral inhalation part (see fig. 1 and page 9, lines 332-344 and full disclosure), Park further discloses that the nebulization module comprises a water bottle 140, but fails to disclose that the plasma-treated liquid exported from the plasma treatment module is nebulized into a plasma aerosol.
However, Benzerrouk teaches a liquid such as water that is being treated by a plasma generating unit (15 and 14a-14b), while the liquid is in a liquid container (22, as shown and disclosed, 15 and 14a-14b are being used to disinfect water in container 22, see paragraph 0023-0026). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water bottle of Park to have the plasma generating unit of Park to disinfect the water in the bottle as taught by Benzerrouk for the purpose of further disinfecting and sterilizing the source of the water. 
The modified Park fails to disclose a quartz tube having diameter of 3 mm inner diameter and 5 mm outer diameter, a platinum electrode with 1mm diameter and 20 mm length disposed inside the quartz tube, as interpreted under 112(f) interpretation.
However, Lei teaches a plasma generating unit comprising a quartz tube having a diameter of 3 mm inner diameter and 5 mm outer diameter, a platinum electrode of 1mm diameter and a length (see figs. 1, paragraph 0041, with reference to paragraph 0044, Lei further discloses in paragraph 0017 that the high voltage electrode can be platinum). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plasma generating unit of Park to be the plasma generating unit as taught by Lei for the purpose of providing a well-known plasma generating unit that is capable of generating plasma. 
The modified Park fails to disclose that the platinum electrode is 20 mm in length. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the electrode to be 20 mm, for the purpose of providing a workable length, and since discovering the optimum or workable value involves only routine skill in the art. MPEP 2144.05 (II).
Regarding claim 2, the modified Park discloses that the liquid is water, the plasma-treated liquid is plasma-treated water, and the plasma aerosol is plasma water aerosol (see pages 6-7 of Park, Park discloses that the liquid stored in 140 is water, and the water that is nebulized by nozzle 110 and pump 120 would then be water aerosol/vapor, and after the aerosol and the water has been treated with plasma as modified, the aerosol would be a water plasma aerosol). 
Regarding claim 5, the modified Park discloses that the inhalation element (60 of Park) is an oral-nasal mask (see page 9, the first 6 lines of Park discloses that the mask 60 allow the body to inhale through the nose and mouth). 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 1020070050196) in view of Lei (CN 108322983).
Regarding claim 3, Park discloses a plasma aerosol inhalation device (entire device in fig. 1, see page 6 of the translation and full disclosure) comprising a nebulization module (140, 120, 110, 130, see fig. 1, page 6, lines 206-214, page 7, lines 270-289) nebulizing liquid into an aerosol (see pages 6-7, due to the nozzle creating a spray, there would be liquid particles being suspense in a gas (air), therefore, the product of the spraying would be an aerosol), a plasma treatment module (portion of 180 holding 100, see fig. 1, see pages 6-7 of the English translation, Park discloses a plasma module that treat the water vapor from nozzle 110) including a treatment chamber and a plasma generating unit (the chamber is the portion of 180 comprising 100 and 160/150, which has a chamber as shown, the plasma generating unit is 100), wherein the treatment chamber is interconnected to the nebulization module (see fig. 1), wherein the aerosol exported from the nebulization module is accommodated in the treatment chamber and the aerosol in the treatment chamber is treated by a plasma generated by the plasma generating unit so as to form a plasma aerosol (see fig. 1 and pages 6-7); and an inhalation element (60, 70, 80, see fig. 1, page 5, lines 200-205 and page 9, lines 332-344) interconnected to the plasma treatment module and having at least one of a nasal inhalation part and an oral inhalation part (portion of 60/70 that covers the nose and the mouth, see page 5, lines 200-205 and page 9, lines 332-344), wherein the plasma aerosol outputted by the plasma treatment module is transported to a respiratory system through at least one of the nasal inhalation part and the oral inhalation part (see fig. 1 and page 9, lines 332-344 and full disclosure), but fails to disclose a quartz tube having diameter of 3 mm inner diameter and 5 mm outer diameter, a platinum electrode with 1mm diameter and 20 mm length disposed inside the quartz tube, as interpreted under 112(f) interpretation. 
However, Lei teaches a plasma generating unit comprising a quartz tube having a diameter of 3 mm inner diameter and 5 mm outer diameter, a platinum electrode of 1mm diameter and a length (see figs. 1, paragraph 0041, with reference to paragraph 0044, Lei further discloses in paragraph 0017 that the high voltage electrode can be platinum). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plasma generating unit of Park to be the plasma generating unit as taught by Lei for the purpose of providing a well-known plasma generating unit that is capable of generating plasma. 
The modified Park fails to disclose that the platinum electrode is 20 mm in length. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the electrode to be 20 mm, for the purpose of providing a workable length, and since discovering the optimum or workable value involves only routine skill in the art. MPEP 2144.05 (II).
Regarding claim 4, the modified Park discloses that the liquid is water, the aerosol is water aerosol, and the plasma aerosol is a plasma water aerosol (see pages 6-7 of Park, Park discloses that the liquid stored in 140 is water, and the water that is nebulized by nozzle 110 and pump 120 would then be water aerosol/vapor, and after the aerosol and the water has been treated with plasma as modified, the aerosol would be a water plasma aerosol). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 1020070050196) in view of Benzerrouk (2019/0169049) and Lei (CN 108322983) as applied in claim 1 above, and further in view of Shibata (2006/0042545).
Regarding claim 6, the modified Park discloses that the generation of plasma use a gas comprising argon (paragraph 0044 of Lei, Lei discloses working gas as argon), but fails to disclose that the plasma generating unit generates plasma using air and oxygen as a reaction gas. 
However, Shibata teaches a plasma generating unit generates plasma using argon, air and oxygen as a reaction gas (see abstract, paragraphs 0043-0099, figs. 1-10 and claim 19 and paragraph 0095, Shibata discloses oxygen and air). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plasma generating unit of the modified Park to be oxygen and air as taught by Shibata for the purpose of providing an alternative working reactive gas that would be capable of producing a plasma (see paragraph 0095 and claim 19 of Shibata). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 1020070050196) in view of Benzerrouk (2019/0169049) and Lei (CN 108322983) as applied in claim 1 above, and further in view of Strange (2017/0143915).
Regarding claim 7, the modified Park discloses a nozzle of the nebulization module having a diameter (see nozzle 110 of Park, see top 10 lines on page 6 of Park), but fails to disclose that the nozzle diameter of the nebulization module is below 20 µm.
However, Strange teaches a nebulization module comprising a nozzle  having a diameter of below 20 µm, and an impaction surface (device shown in fig. 1, the impaction surface is 6, and the nozzle is holes 5 formed on 4, see fig. 1, paragraph 0016, the nozzle holes have a diameter of 100 µm or less, and typically 2-70 µm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nebulization module and nozzle of the modified Park to have a nozzle having a diameter of 20 µm and impaction surfaction as taught by Strange for the purpose of providing a nozzle size that would produce a spray that can be significantly controlled (see paragraphs 0021 and 0029 of Strange). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 1020070050196) in view of Benzerrouk (2019/0169049) and Lei (CN 108322983) as applied in claim 1 above, and further in view of Xu (CN 202289147).
Regarding claim 8, the modified Park discloses a method of providing water spray and moisture to the patient (see pages 6-7 of Park), but fails to disclose a method of thinning the sputum, comprising the following steps: delivering an effective amount of plasma aerosol to a respiratory system of a subject in need using the plasma aerosol inhalation device of claim 1. 
However, Xu teaches a method of thinning sputum by providing moisture into the patient’s respiratory system (see paragraph 0013). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of the modified Park to use the plasma aerosol inhalation device of the modified Park that is capable of providing moisture to the patient’s respiratory tract to thin sputum as taught by Xu for the purpose of utilizing a moisture producing aerosol inhalation device to treat patient who are experiencing sputum, thereby providing comfort to the patient (see paragraph 0013 of Xu).
Regarding claim 9, the modified Park discloses that the plasma aerosol is a plasma water aerosol (see pages 6-7 of Park, Park discloses that the liquid stored in 140 is water, and the water that is nebulized by nozzle 110 and pump 120 would then be water aerosol/vapor, and after the aerosol and the water has been treated with plasma as modified, the aerosol would be a water plasma aerosol). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 1020070050196) in view of Benzerrouk (2019/0169049), Lei (CN 108322983) and Xu (CN 202289147) as applied in claim 8 above, and further in view of Strange (2017/0143915).
Regarding claim 10, the modified Park discloses a nozzle of the nebulization module having a diameter (see nozzle 110 of Park, see top 10 lines on page 6 of Park), but fails to disclose that the nozzle diameter of the nebulization module is below 20 µm.
However, Strange teaches a nebulization module comprising a nozzle  having a diameter of below 20 µm, and an impaction surface (device shown in fig. 1, the impaction surface is 6, and the nozzle is holes 5 formed on 4, see fig. 1, paragraph 0016, the nozzle holes have a diameter of 100 µm or less, and typically 2-70 µm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nebulization module and nozzle of the modified Park to have a nozzle having a diameter of 20 µm and impaction surface as taught by Strange for the purpose of providing a nozzle size that would produce a spray that can be significantly controlled (see paragraphs 0021 and 0029 of Strange). 

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hansmann (2014/0060537) is cited to show a respiratory device having a plasma generating unit. 
Wu (2004/0107960) is cited to show a phlegm removal method comprising providing water aerosol to the user to moisten the mucus. 
Kaneko (2020/0178536) is cited to show a pathogen exterminating device comprising a plasma generating unit.
Lloyd (2012/0064016) is cited to show a device comprising a plasma generating unit.
Kim (WO 2006/115370) is cited to show a water sterilization device comprising electrodes configured to produce radicals. 
Egawa (2018/0269040) is cited to show a liquid processing apparatus comprising a plasma generating unit. 
Lim (2019/0015537) is cited to show an apparatus for sterilizing comprising a plasma generating unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785